COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              DONALD DICKERSON WRIGHT, II
                                                                                MEMORANDUM OPINION*
              v.      Record No. 0660-14-3                                           PER CURIAM
                                                                                   OCTOBER 14, 2014
              MICHELE SMELTZER WRIGHT


                                  FROM THE CIRCUIT COURT OF WASHINGTON COUNTY
                                                C. Randall Lowe, Judge

                                (Robert M. Galumbeck; Galumbeck, Dennis & Kegley, on brief), for
                                appellant.

                                (Johnny L. Rosenbaum; Scyphers & Austin, P.C., on brief), for
                                appellee.


                      Donald Dickerson Wright, II (husband) appeals an equitable distribution ruling and orders

              regarding the sale of various properties. Husband argues that the trial court erred by (1) failing to

              follow the statutory scheme for equitable distribution because it “classified the property, ordered the

              sale of property and ordered a distribution without placing a value of the marital estate;” (2) selling

              property and/or distributing the proceeds therefrom, when the property was owned by or titled in the

              name of one party; (3) prejudicing husband by approving the “under-valued” sale of a certain real

              estate parcel; (4) selling and distributing the Hayter’s Gap property; (5) including certain property as

              part of the marital estate when Michele Smeltzer Wright (wife) did not file a motion for an

              alternative valuation date; (6) including certain property as part of the marital estate when wife

              failed to demonstrate that husband committed waste of those assets; and (7) ordering husband to

              reimburse wife for expenses incurred after the parties’ separation, including payments toward the


                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
marital residence, payments toward Sonnyland Mulch Company, and taxes on jointly owned

property. Upon reviewing the record and briefs of the parties, we conclude that this appeal is

without merit. Accordingly, we summarily affirm the decision of the trial court. See Rule

5A:27.

                                         BACKGROUND

         The parties married on June 20, 1981. The parties separated on March 5, 2009, and on

June 9, 2009, wife filed a complaint for divorce. Husband filed an answer and cross-complaint.

The parties presented their evidence through depositions and submitted position letters to the

trial court. On September 28, 2012, the trial court issued its letter opinion. The trial court

reviewed the factors in Code § 20-107.3 and held that all marital property should be sold and any

debts should be paid in full. The remaining proceeds would be divided equally between the

parties. Further, the trial court ordered husband to reimburse wife for one-half of the payments

she made toward the marital residence and husband’s business, Sonnyland Mulch Company.

The trial court entered a decree of divorce on December 17, 2012. Neither party appealed the

divorce, although husband’s counsel signed the order as “Seen and objected for reasons stated in

position papers.”

         On December 17, 2012, the trial court also entered an order appointing a special

commissioner for the sale of the properties.

         On February 25, 2013, husband filed a motion to reconsider and asked the trial court to

reconsider its ruling awarding wife one-half of the payments she made toward the marital

residence and Sonnyland Mulch Company. Wife objected to the motion to reconsider based on

Rule 1:1. The trial court denied the motion.

         Subsequently, the special commissioner conducted an auction for the sale of the marital

property. On April 19, 2013, the special commissioner filed his report regarding the sale of

                                                -2-
several parcels of real estate. On May 7, 2013, husband filed a motion to reconsider the sale of

the real estate on which the Sonnyland Mulch Company operated. He argued that he had a

higher offer. The purchaser of the property filed a motion in opposition. On June 7, 2013, the

trial court entered an “Agreed Order” approving the sale of all of the real estate, with the

exception of the Sonnyland Mulch Company real estate. On June 19, 2013, the trial court

entered an order confirming the sale of the Sonnyland Mulch Company real estate and denying

husband’s motion. On June 26, 2013, the trial court entered an order approving the sale of the

parties’ former personal property and the payment of the liens held by the bank.

       After the various sales, the special commissioner filed his final reports regarding the sales

of the personal property and the real property. The reports included a final accounting of the

assets and expenses.

       On September 17 and October 7, 2013, the parties appeared before the trial court

regarding the special commissioner’s reports. On October 22, 2013, the trial court issued a letter

opinion.1

       On January 7, 2014, husband retained new counsel, who filed a “Motion for

Reconsideration and Objections to Decree.” Wife filed a response in opposition. On February

21, 2014, the trial court denied the motion.

       On March 14, 2014, the trial court entered orders denying husband’s motion to reconsider

and disbursing the funds held by the special commissioner. This appeal followed.

                                             ANALYSIS

                              Assignments of error # 1, 2, 4, 5, 6, and 7

       Husband contends the trial court erred in its equitable distribution rulings. He argues that

the trial court did not follow the statutory scheme, and instead, it classified the property, ordered


       1
           The October 22, 2013 letter opinion is not included in the appendix or the record.
                                                -3-
the sale of the property, ordered the distribution of the property, but did not value the marital

estate. He also challenges the trial court’s authority to sell or distribute property that was not

jointly titled, including the Hayter’s Gap property for which no recorded deed was presented.

Furthermore, he argues that the trial court erroneously included certain property in the marital

estate when it was not part of the marital estate at the time of the equitable distribution hearing,

especially since wife had not filed a motion for an alternative valuation date or proved that he

wasted the property. Finally, husband challenges the trial court’s ruling that ordered him to

reimburse wife for payments she made toward the former marital residence, Sonnyland Mulch

Company, and jointly owned property. All of these rulings relate to the trial court’s decree of

divorce.

       Rule 1:1 provides that “all final judgments, orders, and decrees, irrespective of terms of

court, shall remain under the control of the trial court . . . for twenty-one days after the date of

entry, and no longer.” “[A] final order for purposes of Rule 1:1 ‘is one which disposes of the

whole subject . . . and leaves nothing to be done in the cause save to superintend ministerially the

execution of the order.’” James v. James, 263 Va. 474, 481, 562 S.E.2d 133, 137 (2002)

(quoting Daniels v. Truck & Equipment Corp., 205 Va. 579, 585, 139 S.E.2d 31, 35 (1964)).

“After the expiration of 21 days from the entry of a judgment, the court rendering the judgment

loses jurisdiction of the case, and, absent a perfected appeal, the judgment is final and

conclusive.” Rook v. Rook, 233 Va. 92, 95, 353 S.E.2d 756, 758 (1987). Here, the trial court

entered the decree of divorce on December 17, 2012. As of that date, the case was disposed of

and all that was left to be done was the ministerial acts of the special commissioner in auctioning

the property and distributing the proceeds. Husband did not timely perfect an appeal to this

Court, so the decree, including the court’s equitable distribution, became final and conclusive

after twenty-one days.

                                                 -4-
        Therefore, we cannot consider the trial court’s equitable distribution rulings and, as a

result, cannot consider husband’s arguments in the first, second, fourth, fifth, sixth, and seventh

assignments of error.

                                       Assignment of error #3

        Husband argues that he was prejudiced by the sale of the Sonnyland Mulch Company real

estate because the trial court approved an “under-valued” sale price of the property. He argues

that he presented evidence that another purchaser was willing to buy the property for $35,000

more than the bidder at the auction. The trial court denied husband’s motion and allowed the

auction sale to continue. Husband contends he received less than he should have received.

        Husband does not offer any legal authority to support his argument, as required pursuant

to Rule 5A:20(e).2 Husband has the burden of showing that reversible error was committed. See

Lutes v. Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992). Unsupported

assertions of error “do not merit appellate consideration.” Buchanan v. Buchanan, 14 Va. App.

53, 56, 415 S.E.2d 237, 239 (1992). This Court finds that husband’s failure to comply with Rule

5A:20(e) is significant, so we will not consider the third assignment of error. See Fadness v.

Fadness, 52 Va. App. 833, 851, 667 S.E.2d 857, 866 (2008) (“If the parties believed that the

circuit court erred, it was their duty to present that error to us with legal authority to support their

contention.”); Parks v. Parks, 52 Va. App. 663, 664, 666 S.E.2d 547, 548 (2008).

                                      Attorney’s fees and costs

        Wife asks this Court to award her attorney’s fees and costs incurred on appeal. See

O’Loughlin v. O’Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996). Having reviewed

and considered the entire record in this case, this Court holds that wife is entitled to a reasonable


        2
         Rule 5A:20(e) mandates that appellant’s opening brief include “[t]he standard of review
and the argument (including principles of law and authorities) relating to each assignment of
error.”
                                              -5-
amount of attorney’s fees and costs and remands for the trial court to set a reasonable award of

attorney’s fees and costs incurred by wife in this appeal.

                                         CONCLUSION

       For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

This case is remanded to the trial court for determination and award of the appropriate appellate

attorney’s fees and costs, which also should include any additional attorney’s fees and costs

incurred at the remand hearing.

                                                                         Affirmed and remanded.




                                                -6-